Citation Nr: 0530891	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-01 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for chondromalacia, status-post anterior cruciate 
ligament reconstruction, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1990 to April 
2000.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a November 2000 rating 
decision of the Department of Veterans Affairs (VA), Los 
Angeles, California, regional office (RO).  That rating 
decision, in pertinent part, granted service connection and 
an initial 10 percent evaluation, for chondromalacia, status-
post anterior cruciate ligament reconstruction, right knee.  
The veteran disagreed with the initial evaluation.

The claims folder was subsequently transferred to the St. 
Petersburg, Florida, RO.  An April 2002 rating action 
increased the initial evaluation to 20 percent disabling.

In October 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the 20 percent evaluation.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an 
equitable disposition of the veteran's claim.

2.  The veteran's chondromalacia, status post anterior 
cruciate ligament reconstruction, right knee, has been 
manifested, since May 2000, by noncompensable limitation of 
motion, weakness and pain; there is no more than slight 
ligamentous instability, and no degenerative changes are 
shown by X-ray.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for the service-connected chondromalacia, status post 
anterior cruciate ligament reconstruction, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2004.  Since that letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the November 2004 letter 
specifically requested that the claimant provide any evidence 
in his possession that pertains to the claim.  The veteran 
was advised of the evidence necessary to substantiate his 
claim.  The veteran was also informed of his and VA's 
respective obligations with regard to obtaining evidence and 
was advised that it was his responsibility to make sure that 
VA received all records not in the possession of a Federal 
department or agency.  The veteran was asked to send 
additional evidence to the RO and to let VA know if there was 
any other evidence or information that he thought would 
support his claim.  

In addition, by virtue of the rating decision on appeal, the 
January 2001 statement of the case (SOC), and the April 2002 
and June 2005 supplemental statements of the case (SSOC), he 
was provided with specific information as to why the 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the SSOCs.  The Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the November 
2000 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the SSOCs were issued after the complying letter was 
provided.  

Relevant VA treatment records, have been obtained and 
associated with the claims folder.  The veteran was provided 
with VA examinations in June 2000 and January 2005.  The 
veteran has not identified any outstanding records.

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran injured his right knee during service in November 
1997.  A November 2000 rating decision granted service 
connection for chondromalacia, status-post anterior cruciate 
ligament reconstruction, right knee.  An initial 10 percent 
evaluation was assigned from May 1, 2000.  The veteran 
disagreed with the initial evaluation.  An April 2002 rating 
action increased the initial evaluation to 20 percent 
disabling, also from May 1, 2000.  The veteran has continued 
to disagree with the initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

On VA examination in June 2000, there was no heat, redness, 
swelling, effusion, abnormal instability, drainage or 
weakness of the right knee.  There was a grinding sensation 
in the right knee, and crepitus and tenderness on the 
patella.  Right knee flexion was to 140 degrees, with pain 
noted at 120 degrees.  Extension was to zero degrees.  Drawer 
and McMurray signs were negative.  The examiner stated that 
range of motion of the right knee was affected by pain, 
fatigue, weakness, and lack of endurance on repetitive 
motion, with pain having the major impact; there were no 
other major functional impacts.  The diagnosis was status 
post anterior cruciate ligament tear, right knee, with 
residuals of chondromalacia.

An April 2001 right knee X-ray showed no evidence of acute 
knee osseous injury or significant degenerative disease.  
Magnetic resonance imagining (MRI) of the right knee in May 
2001 showed evidence of anterior cruciate ligament 
reconstruction, but no other abnormalities.  

A May 2001 outpatient record noted tenderness to palpation 
over the medial tibial post, with small effusion and range of 
motion of zero to 120 degrees.  On an August 2003 treatment 
record, the veteran reported a history of degenerative 
arthritis of the right knee by X-ray.  Examination showed 
some swelling of the right knee, and slight increased warmth 
with crepitus.  Range of motion was preserved.  The 
impression noted bilateral degenerative arthritis of the 
knees, history of anterior cruciate ligament tear on the 
right, status post surgery.

The most recent VA examination was conducted in January 2005.  
The veteran reported that his right knee still sometimes felt 
weak.  This weakness was associated with bending and 
squatting.  He noted considerable pain in the morning with a 
low-grade, constant pain throughout the day.  The veteran 
stated that the knee sometimes swelled if he overdid it, but 
that it never showed signs or symptoms of infection.  He 
described a feeling of instability about the knee, and an 
inability to stand for long periods of time.  He felt 
increased stiffness with changes in weather, and used rest 
and ice to manage his flare-ups.  The veteran reported that 
he wore a hinged brace throughout the day for additional 
support.  

The examiner described "quite good" active range of right 
knee motion of zero to 135 degrees, and noted that expected 
range would be from zero to 140 degrees.  Passive range of 
motion was present the full zero to 140 degrees.  There was 
no effusion.  There was 1+ Lockman's at approximately eight 
millimeters of anterior excursion, where normal would be five 
millimeters.  Otherwise his posterior Drawer was stable.  
Varus and valgus stress testing were within normal limits.  
There was some mild crepitus under the patellofemoral joint.  
The veteran was specifically tender in the suprapatellar 
region as well as where the hardware was placed in the 
proximal tibia.  X-rays showed the joint space well 
preserved, with no chondromalacia present.  No subluxations 
of the joint surfaces were noted, and there were no signs of 
severe degenerative arthritis.  The examiner diagnosed a 
history of anterior cruciate ligament replacement with early 
clinical signs of chondromalacia of the right knee as well as 
pain and stiffness.  Strength in the right knee was graded as 
+5/5.  Fatigability as well as incoordination was notable 
within the right knee.  The veteran had a difficult time 
squatting, and with repeated activity his pain increased from 
three out of 10 to six out of 10.  With repetitive exercise, 
pain reduced the veteran's range of right knee motion to from 
zero to 125 degrees.  

The veteran's right knee disability has been rated under 
Diagnostic Code 5258; according to that code, evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants the 
assignment of the current 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2005).  A higher 
evaluation cannot be awarded under this Code.  Id.

The Board has considered other diagnostic codes applicable to 
knee disabilities.  Normal flexion and extension of the knee 
joint range from 140 degrees to zero degrees.  38 C.F.R. § 
4.71, Plate II (2005).  Specifically, a compensable rating of 
10 percent will be assigned with evidence of limitation of 
flexion of the leg to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  The next higher evaluation of 
20 percent requires evidence of limitation of flexion of the 
leg to 30 degrees.  Id.  The highest rating allowable 
pursuant to this diagnostic code, 30 percent, necessitates 
evidence of limitation of flexion of the leg to 15 degrees.  
Id.

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  The next higher rating of 20 
percent requires evidence of limitation of extension of the 
leg to 15 degrees.  Id.  A 30 percent evaluation necessitates 
evidence of limitation of extension of the leg to 20 degrees.  
Id.  A 40 percent rating requires evidence of limitation of 
extension of the leg to 30 degrees.  Id.  The highest 
evaluation allowable pursuant to this diagnostic code, 50 
percent, necessitates evidence of limitation of extension to 
45 degrees.  Id.  

There is no objective medical evidence that there is a 
limitation of flexion to 45 degrees sufficient to warrant a 
10 percent evaluation.  Even with limitation due to pain, the 
veteran demonstrates 125 degrees of flexion.  Considering 
limitation of extension, even when additional functional loss 
due to pain, weakness, fatigue, and incoordination is 
considered, the clear preponderance of the evidence is 
against a finding that there is limitation of extension to 10 
degrees or more, sufficient to warrant a compensable rating 
under Code 5261.  Extension has at all times been noted to be 
to the full.

The Board also finds that a rating in excess of 20 percent is 
not warranted under any alternative provision.  Diagnostic 
Code 5256 provides for a rating in excess of 20 percent, but 
application of this code is inappropriate because there is no 
diagnosis of right knee ankylosis.  The veteran may not be 
rated by analogy to this code because he does not suffer 
functional immobility of the knee.  Additionally, Diagnostic 
Code 5259 does not provide for a disability rating in excess 
of 20 percent.  While the January 2005 VA examiner noted some 
measurable instability, there is an absence of competent 
evidence demonstrating the severe level of subluxation or 
lateral instability necessary to warrant an evaluation in 
excess of 20 percent under Code 5257. 

The Board has specifically considered the guidance of DeLuca 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5258.  

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's right knee 
disability under Diagnostic Code 5003 for arthritis.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997).  A separate evaluation is not warranted under 
Diagnostic Code 5003 because arthritis of the right knee is 
not demonstrated by competent X-ray study; the diagnosis of 
degenerative arthritis made on the May 2003 treatment report 
was based on the veteran's reported history, and not 
confirmed by X-ray findings, while the actual X-ray reports 
have record have failed to demonstrate arthritis.  Even if 
arthritis was present, the degree of instability is no more 
than slight and the resulting limitation of motion, even when 
considering the limitation of function caused by pain is no 
more than minimal and a higher rating would not be awarded.

A veteran can receive separate ratings under DC 5260 
(limitation of flexion) and DC 5261 (limitation of extension) 
for disability of the same joint.  See VAOPGCPREC 9-2004.  
However, as discussed earlier, he does not meet the criteria 
for a compensable evaluation based on motion loss in either 
flexion or extension and separate evaluations are not 
warranted.  See 38 C.F.R. § 4.71a, DC 5260, 5261.



Under these circumstances, a basis upon which to assign an 
increased schedular evaluation for the veteran's right knee 
disability at any time since May 2000 has not been presented 
and the appeal must be denied.  See Fenderson, supra.  
Because the preponderance of the evidence is against a rating 
in excess of 20 percent for right knee disability, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


